DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 20220208212 A1), and in view of Sakai (US 20120162259 A1).

Regarding Claim 1, Liao discloses A display system for displaying a sound source (Fig. 7 showing a sound-field visualization system (¶24)), comprising: 
a microphone array configured to pick up a sound of the sound source (Fig. 7 showing a microphone array 12. ¶266 reciting “the sound-field visualization system includes . . . , a microphone array 12”); 
a display device; (Fig. 7 showing a display device 13. ¶266 reciting “the sound-field visualization system includes . . . a display device 13.”)
a memory that stores instructions; and 
a processor that, when executing the instructions stored in the memory, performs a process, wherein the process including: (¶292 reciting “FIG. 10 is a block diagram of an exemplary hardware configuration of a computer that performs, due to a program, the pieces of processing in series described above.” Further, ¶296 reciting “the CPU 501 loads the program recorded in the recording unit 508 into the RAM 503 through the input/output interface 505 and the bus 504 and executes the program, so that the pieces of processing in series described above are performed”)
processing a signal of the sound of the sound source picked up by the microphone array; (Fig. 5, S11-S13 showing steps of processing a signal of the sound of the sound source picked up by the microphone array. ¶233-¶238)
visualizing the sound of the sound source picked up by the microphone array; ((Fig. 5, S14 showing a step of visualizing. ¶239 reciting “In step S14, . . ., the image processing unit 37 reads the sound-pressure distribution information for one point in time from the FIFO buffer 36, and generates an image for display, on the basis of the sound-pressure distribution information.”)
determining a position of the sound source using data of the visualized sound of the sound source; 
generating an image indicating the position of the sound source; 
(¶6 reciting “computes the position of a sound source from sound pressure data observed at the position of each microphone (e.g., refer to Patent Document 2). According to the technology, moreover, a display device displays a visualized image of the position of the sound source acquired from the computation and a captured image of the search target space, in superimposition.”)
However, Liao does not explicitly disclose displaying a direction of the position of the sound source on the display device when the position of the sound source indicated by the image is located outside a display range of the display device.
Sakai teaches “a sound information display device, a sound information display method” (¶1). Further, Sakai teaches “the display data generation unit 116 generates, in a case when the sound source position is outside of the display surface (outside of the visual image), the display data Dds such that the sound information is displayed on an end portion of the display surface (visual image) which is close to the sound source position.” (¶60).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Liao) to further display a direction of the position of the sound source when the sound source position is outside of the display surface (taught by Sakai). The suggestions/motivations would have been that “It is desirable for a user to be able to intuitively determine information regarding the position of a sound source and the sounds that are produced by the sound source.” (¶6), and to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 2, Liao in view of Sakai discloses The display system according to claim 1, wherein the process further including: 
displaying the direction of the position of the sound source in the display range of the display device. (Liao, Fig. 1, Fig. 7 showing displaying the direction of the position of the sound source in the display range of the display device. Sakai, ¶68 reciting “In such a case, in a case when the sound source position is within the display surface (within the visual image), the sound information is displayed at the sound source position or in the vicinity thereof. Further, in such a case, in a case when the sound source position is outside of the display surface (outside of the visual image), the sound information is displayed on an end portion of the display surface (visual image) which is close to the sound source position.” The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 3, Liao in view of Sakai discloses The display system according to claim 1, wherein the process further including: 
displaying the direction of the position of the sound source at an end portion of the display range of the display device. (Liao, Fig. 1, Fig. 7 showing displaying the direction of the position of the sound source at an end of the portion of the display. Sakai, ¶73 reciting “in a case when the sound source position is outside the visual image, the sound information is displayed on an end portion of the visual image which is close to the sound source position. Accordingly, the sound information is able to be displayed even with a sound source that is at a position that is outside the visual image, and further, the user is able to intuitively see which direction with respect to the visual image the sound source is.” The suggestions/motivations would have been the same as that of Claim 1 rejections, and that “the user is able to intuitively see which direction with respect to the visual image the sound source is.” (¶73))

Regarding Claim 4, Liao in view of Sakai discloses The display system according to claim 1, wherein the process further including: 
displaying the direction of the position of the sound source on an edge portion of the display device. (Liao, Fig. 1, Fig. 7 showing displaying the direction of the position of the sound source at an edge of the portion of the display. Sakai, ¶73 reciting “in a case when the sound source position is outside the visual image, the sound information is displayed on an end portion of the visual image which is close to the sound source position. Accordingly, the sound information is able to be displayed even with a sound source that is at a position that is outside the visual image, and further, the user is able to intuitively see which direction with respect to the visual image the sound source is.” The suggestions/motivations would have been the same as that of Claim 1 rejections, and that “the user is able to intuitively see which direction with respect to the visual image the sound source is.” (¶73))

Regarding Claim 5, Liao in view of Sakai discloses The display system according to claim 1, wherein the process further including: 
determining a position of the sound source only when a sound pressure of the sound picked up by the microphone array is greater than a prescribed threshold value. (Liao, ¶150 disclosing detecting of an event based on a threshold level of the sound level, and reciting “When the signal level of the supplied audio signal exceeds a predetermined threshold, the event detection unit 33 determines that the event has been detected. That is, when sound having a signal level larger than the predetermined threshold (predetermined level) is observed, it is determined that the event has been detected.” Sakai, ¶56 reciting “Returning to FIG. 4, the level analysis unit 114 obtains the level information as the sound information of a sound source by analyzing the level of the sounds (strength of the sounds) from the sound source for each sound source for which the sound source position is detected by the sound source position detection unit 113.” It is well known in the art that a sound pressure can be measured by microphones, and a sound strength/level corresponds to the sound pressure. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 7, Liao in view of Sakai discloses The display system according to claim 2, further comprising: 
a camera configured to take an image, (Liao, Fig. 7 showing a camera 71. ¶267 reciting “the video camera 71 shoots an image (picture) of the target space, and supplies its resultant shot image to the picture superimposition unit 72.”)
wherein the process further including: 
generating a display image in which the image indicating the position of the sound source is superimposed on the image taken by the camera and displaying the display image on the display device. (Liao, Fig. 7 showing a composite image that indicating the position of the sound source and the image taken by the camera 71. ¶268 reciting “The picture superimposition unit 72 superimposes the image for display supplied from the image processing unit 37, onto the shot image supplied from the video camera 71, and supplies the superimposed image as the final image for display to the display device 13, for display.” In addition, ¶6 reciting “computes the position of a sound source from sound pressure data observed at the position of each microphone (e.g., refer to Patent Document 2). According to the technology, moreover, a display device displays a visualized image of the position of the sound source acquired from the computation and a captured image of the search target space, in superimposition.”)

Claim 9, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 20220208212 A1), and in view of Sakai (US 20120162259 A1), and further in view of Yamaya et al. (US 20180285672 A1).

Regarding Claim 8, Liao in view of Sakai discloses The display system according to claim 7.
However, Liao in view of Sakai does not explicitly disclose wherein the camera is rotated automatically toward a direction as to shoot the sound source when the position of the sound source is located outside the display range of the display device.
Yamaya teaches “when determining that the sound is the human voice (Yes in step S102), the control unit 127 performs voice localization to determine the position of the sound source (here, the position of the user P who emits the voice) (step S103).” (¶43). Further, ¶72 teaches the camera rotated automatically toward a direction of the sound source, and recites “Here, the lens of the camera 111 of the robot 100 is facing in the upper-side direction before the start of the rotation. Then, when detecting a voice of the user P, the robot 100 is expected to rotate clockwise about 90 degrees to make the lens of the camera 111 face the user P.”
 It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system to determine a position of the sound source (taught by Liao in view of Sakai) and to rotate the camera toward a direction the sound source when the sound source is located outside the display of the robot (taught by Yamaya). The suggestions/motivations would have been Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 20220208212 A1), and in view of Sakai (US 20120162259 A1), and further in view of Teshima (US 20170243600 A1).

Regarding Claim 6, Liao in view of Sakai discloses The display system according to claim 1.
However, Liao in view of Sakai does not explicitly disclose wherein the process further including: 
determining a position of the sound source only when recognizing that the sound picked up by the microphone array is a human voice.
Teshima teaches “A wearable device is provided that includes a microphone, a display, and controller. The controller analyzes audio information picked up by the microphone” (ABST). Further, as shown in Fig. 6, S40-41 recognize the sound being a human voice. ¶107 recites “At step S41 illustrated in FIG. 6, the sound source location identification section 32 determines whether or not the type of audio identified in the audio recognition process of step S40 is a human voice, and processing proceeds to step S50 when affirmative determination is made.” In other words, Teshima teaches further processing only when recognizing that the sound is a human voice.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system to determine a position of the sound source (taught by Liao in view of Sakai) only when the sound picked up by the microphone array is a human voice (taught by Teshima). The suggestions/motivations would have been that “An aspect of technology disclosed herein enables the provision of a device to suppress the inconvenience of display caused by audio other than a predetermined address phrase.” (¶278), and to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611